PER CURIAM.
Tavaris Adams appeals the revocation of his probation for technical violations and his sentence of 15 years in prison. We have carefully reviewed the record and find insufficient evidence to support the conclusion that Adams willfully violated the terms of his probation, in light of the confusing instructions given at the end of his bond reduction hearing. See Shepard v. State, 939 So.2d 311, 313 (Fla. 4th DCA 2006) (noting that “probation may be revoked only upon a showing that the probationer deliberately and willfully violated one or more conditions of probation”). We reverse the revocation of probation and remand to the circuit court for reinstatement of probation.
GROSS, TAYLOR and DAMOORGIAN, JJ., concur.